 ATHEY PRODUCTS CORP.203Dolman Divisionof Athey Products-CorporationttndAlliedIndustrialWorkers of America, AFL-CIO. Case 18-CA-960920 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 19 August 1986 Administrative Law JudgeLeonard M. Wagman issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.'The Board has considered the decision and therecord in light of the exceptions' and brief and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Kolman Di-vision of Athey Products Corporation, Sioux Falls,South Dakota, its officers, agents, successors, andassigns,shall take the action set forth in the Order.The hearing in this case was held on 23 June at SiouxFalls,South Dakota. On the entire record in this case,and from my observation of the demeanor of the wit-nesses, I make the followingFINDINGSOF FACT-I.JURISDICTIONRespondent, a South Dakota corporation, with anoffice and place of business at Sioux Falls, South Dakota,engages in the manufacture, nonretail sale, and distribu-tion of heavy-duty loading and hauling equipment andrelated products.During the 12 months ending 31 De-cember 1985, Respondent, in the course and conduct ofits business, sold and shipped from its Sioux Falls facilityproducts,goods, and materials valued in excess of$50,000 directly to points outside of South Dakota.During the same period, Respondent also received at itsSioux Falls facility products, goods, and materials valuedin excess of $50,000 directly from points outside of SouthDakota. Respondent admitted from the foregoing datathat it is, and has been, at all times material to this case,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act, and I so find. Re-spondent also admitted, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.THEALLEGEDUNFAIR LABOR PRACTICEA. Alleged Unilateral Changes in the Employees'Insurance, CoverageiThe Respondent has excepted only to the judge's finding that it madeunilateral changes in the health insurance coverage of unit employees inviolation of Sec. 8(a)(5) and (1) of the Act.Richard C. Auslander, Esq.,for the General Counsel.John E. Burke, Esq.,of Sioux Falls, South Dakota, forthe Respondent.HarryH. Smith, Esq.,of Sioux City, Iowa, for theCharging Party.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge.On a charge filed on 27 March 1986,1 by Allied Industri-alWorkers of America, AFL-CIO, the Regional Direc-tor for Region 18, issued a complaint and notice of hear-ing on 7 May against Kolman Division of Athey Prod-uctsCorporation (Respondent). The complaint allegedthatRespondent violated Section 8(a)(5) and (1) of theNational Labor' Relations Act, 28 U.S.G. § 151 et seq.(theAct), by unilaterally changing the insurance cover-age of employees represented by Allied Industrial Work-ers of America, Local No. 470, AFL-CIO (the Union)by refusing to process grievances filed by the Union, andby refusing to select an arbitrator. Respondent, by itsanswer to the complaint, denied commission of the al-leged unfair labor practices.iUnless otherwise stated, all dates occurred in 1986.1.FactsOn 7 October 1965 the National Labor RelationsBoard certified the Union as the exclusive collective-bar-gaining representative of Respondent's employees in thefollowing unit that the Board found appropriate for pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All production and maintenance employees em-ployed at [Respondent's] Sioux Falls, South Dakotafacility; excluding inspectors, lab technicians, engi-neers, office clerical employees, guards and supervi-sors as defined in the Act.Thereafter,Respondent and the Union entered into asuccession of collective bargaining agreements coveringthe described unit. Their most recent collective-bargain-ing agreement is effective from 1 February 1985 until 31January 1988.Section 2, article XX, of the current collective-bar-gaining agreement contains the following provision cov-ering insurance for bargaining unit employees:The Company agrees to freeze the cost of existinginsurancepaid by the employee at the lever of con-tract date through the life of this agreement. How-2The testimonyin this casepresentedno issuesof credibility. The es-sential factswereundisputed282 NLRB No. 29 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, if improvements are possible or changes canenhance or improve coverage by a change in insur-ance companies, etc., these possible changes will bereviewed by both the Company and the Union todetermine acceptance of same. In this case theCompany and the employees will share equally anyincreasedcost involved.Under the contract immediately preceding the currentcollective-bargaining agreement the group health insur-ance carrier was Pilot Life Insurance Company. Withthe Union's approval, under the current contract, begin-ning 1 February 1985, Respondent changed the carrier toProtective Life Insurance Company. The coverage underboth policies included medical care insurance for unitemployees and their dependents. In mid-March, Re-spondent posted the following notice to employees,dated 7 March, regarding group health insurance:Our present group health insurance company,Protective Life Insurance Company, has just fur-nished us with an audit report of our insuranceclaims experience for the period 4-1-85/1-31-86.This claims experience has been such that the in-surance company is requesting -a 25% increase inpremiums paid to them for employee and familyhealth insurance coverage. Quite frankly, they havepaid out more money in claims than they have col-lected from Athey. This is primarily due to a tre-mendous number of small to medium claims, not alot of large claims.Athey, as always, has strived to keep rising costscontained and has accomplished near miracles inthisarea,noted by the fact thatemployeeshave nothad an increase in rates in the last ten years, at thesame time that the hospital insurance costs on mostplans have skyrocketed.Thus, in order to again keep from increasingrates,we surveyed all alternatives with the insur-ance company, and we negotiated the followingchanges,which reduces the increase required byProtective, down to a much smaller percentage;which in this case will be absorbed by Athey.ComparisonOld (Pilot)Present(Protective)New (Protective)Major medical deductible...$100 per person (max 2$100 per$200 per person (max 2 per family)per family).person(max 2perfamily).Out-of-pocket person/perNone .....................................$600 per$1000 $1000 per family** **When 1 person incurs out-of-expenses maximumperson;pocket expenses over$1000,remaining'familymembers(Stop Loss).$700 perwill have coveredexpensespaid at 100%family.Pre-admission certificationNone .....................................None .............Before you are admitted to any hospital for other than(effective 5-1-86).emergency or child birth reasons, your doctor or his staffmustgetapprovalfromtheinsurancecompany.Emergency/child birth admissions must be clear by 12noon the next working day following admission.Second Surgical Option......None .....................................Required.......Not required after 5-1-86.The above noted corrections will become effec-tive April 1, 1986 except as noted.,Please be assured that these are modest changesby any standard and will certainly not reduce thequality of benefits in the job marketplace, sincemost employers have adopted these changes or onesmore strict.New pocket I.D. cards will be issued by April 1,1986; with new booklets being issued justas soon aspossible thereafter.When I asked Respondent's expert witness, RichardDougherty, general manager and supervisor of MutualOf Omaha's insurance operations in South Dakota, if theforegoing changesweresignificant,he answered thatthey were "significant improvement because in the longrun the employee is going to be much better off if theyhave largerclaims,or if they get into serious condi-tions."Later, in response to questions by Respondent'scounsel,Dougherty testified that the new coverage inApril did not make substantial differences. He alsoagreed with Respondent's counsel that the changes werenot significant differences. As Dougherty's responses tocounsel were inconsistent with his answer to me, I havemade my own assessment of the above changes in cover-age.The increases in the amounts of major medical ex-penses and out-of-pocket expenses that the unit employ-ees would bear after 1 April were measured in hundredsof dollars. I find such increases were likely to be signifi-cant in the eyes of the employees. I also find that suchexpenses would have a substantial impact on their finan-cial health. ATHEY PRODUCTS CORP.Respondent made the changes set forth in its notice toemployees without obtaining the Union's acceptance andwithout complying with Section 8(d) of the Act.32.Analysis and conclusionsIt is well established that an employer violates Section8(a)(5) and(1) of the Act when it alters a contractualterm covering a mandatory subject of bargaining duringthe effective period of a collective-bargaining agreement,without obtaining the approval of its employees' collec-tive-bargaining representative andwithout complyingwith Section 8(d) of the Act.CroftMetals,272 NLRB208, 213 (1985).Here, Respondent made significant changes in its em-ployees' insurance coverage that were reflected in the in-creased deductible and out-of-pocket expense amountsthat the employees would bear, Respondent also imposeda restriction on hospital admission and eliminated the re-quirement for a second opinion for surgery. Taken to-gether, these unilateral changes in the existing insuranceprogram were substantial and significant. In implement-ing them, Respondent ignored the contractual require-ment that it give the Union a chance to review andaccept such changes in insurance benefits. Respondent,by this conduct, changed a contractual term concerninga mandatory subject of bargaining without the Union'sconsent and without complying with Section 8(d) of theAct. I find that Respondent thereby violated Section8(a)(5) and (1) of the Act.Chemical Workers Local 10 v.Pittsburgh Plate Glass Co.,404 U.S. 157, 159 (1971);CroftMetals,supra, 272 NLRB at 213.Assuming that Respondent's unilateral changes in thehealth insurance coverage of the unit employees, did notviolate the insurance provision of the current collective-bargaining agreement, its conduct in this regard never-theless violated its statutory duty to bargain with theUnion about a mandatory subject. For before makingsuch changes, the Act requires that Respondent notifythe Union and give it an opportunity to bargain aboutthe proposed changes. I find, therefore, that by unilater-ally changing the employees' health insurance coverageSec 8(d) of the Act provides in pertinent part:That where there is in effect a collective bargaining contract cover-ing employees in an industry affecting commerce, the duty to bar-gaincollectivelyshall also meanthat no party to such contract shallterminate or modify such contract unless the party desiring such ter-mmation or modification-(1) serves a written notice upon the other party to the contract ofthe proposed termination or modification sixty days prior to the ex-piration date thereof,or in the event such contract contains no expi-ration date, sixty days prior to the time it is proposed to make suchtermination or modification;(2) offers to meet and confer with the other party for the purposeof negotiating a new contract or a contract containing the proposedmodifications;(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such notice of the existence of a dispute, and simul-taneously therewith notifies any State or Territorial agency estab-lished to mediate and conciliate disputes within the State or Terri-tory where the dispute occurred, provided no agreement has beenreached by that time; and(4) continues in full force and effect, without resorting to strike orlockout,all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expirationdate of such contract, whichever occurs later.205as- announced in theMarch ,notice,Respondent violatedSection 8(a)(5) and(1)of the Act.Wisconsin SouthernGas,173 NLRB 480, 484 (1968).B. Refusal to Select an Arbitrator1.FactsInNovember 1985 a dispute arose between the Re-spondent and the Union involving bargaining unit em-ployee Terry Lape. The Union_ claimed that Lape hadassumed job duties that entitled him to a 10-cent hourlywageincrease.When Respondent disputed this claim, theUnion filed a grievance on his behalf.On 16 January, after the grievance had progressed tothe third step of the grievance procedure as provided inarticle III,2,d, of the contract,4 the Union, with Re-spondent's consent, requested, in writing, an arbitrationpanel of five names from the Federal Mediation andConciliation Service in Washington, D.C. Article IV ofthe contract, entitled "Arbitration," states that eitherparty "may request the Federal Mediation and Concilia-tion Service [FMCS] to assist with the selection [of anarbitrator] by submitting a list of five (5) qualified arbi-trators."On 31 January FMCS sent a panel of five arbitratorsto the Respondent's general manager, Don Blalock, andto the Union's regional representative, Stan Frank.Along with the panel, FMCS enclosed biographicalsketches of each of five arbitrators. The sketches showedthat three panel members had been union officials.Soon after receiving the panel, Frank attempted toobtain Blalock's agreement on a date for selection of anarbitrator.Blalock replied that he was upset with thepanel and said that three of the arbitrators had unionconnections.Blalock also announced his intent to askFMCS to either, replace the three former union officialsor provide a new panel.On 21 February Blalock requested FMSC to withdrawthe panel, or add new names, "so that the panel as finallycomposed for the selective process will contain no morethan two former union business agents," FMCS, afterlearning that the Union did not concur in Blalock's re-quest, and on reviewing the current contract, finally re-jected Blalock's request on 24 April.In the meantime, on 24 March, the union's representa-tive, Stan Frank hadagainsought Blalock's agreement tothe selection of an arbitrator.When Blalock pressedFrank on the panel issue, the union representative insist-ed on using the same panel received from FMCS. Frankalso rejected Blalock's suggestion that each party choosean arbitrator and then arrive at the final selection by theflip of a coin. Instead, Frank insisted on the followingprocedure set out in article IV of the contract:4 Art. III,2,d, reads as follows:If the grievance is not satisfactorily settled in the second step, itshall be submitted to a committee composed of the plant superin-tendent, Company representative, the steward, the president and thebusiness agent of the Union, or, someone representing him. In theevent an amicable agreement shall not be reached between these fourpartieswithin three (3) working days after the submission of thegrievance to them, the grievance may be appealed to arbitration asprovided in Article IV. 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDEach party shall alternately strike a name from thelistof proposed arbitrators until one name remainswho shall be the arbitrator.Blalock rejected the contractual procedure. To date, theparties have not chosen an arbitrator.2.Analysis and conclusionsThe General Counsel urges that Respondent violatedits statutory obligation to bargain in good faith by block-ing the implementation of the contractual arbitration pro-vision.In itsbrief,Respondent concedes that it has re-fused to select an arbitrator. Respondent argues in sub-stance,however, that I should excuse its conduct be-cause the FMCS panel included a majority biased andprejudiced against it by earlier connections with unions.I find no merit in Respondent's attempt to legitimize itsconduct and agree with the General Counsel's position.I find that Respondent's conduct was nothing less thana unilateralmodification of a contractual obligation inmidterm, which violated Sections 8(d) and 8(a)(5) and (1)of the Act.Independent Stave Co.,248 NLRB 219, 228(1980).Respondent's suggestion that the backgrounds ofthree of five panel members preclude it from getting afair hearing is unsupported by evidence that any of thethree has shown bias or prejudiceagainstRespondent oremployers in general. The fact that three proposed arbi-trators have beenat some timein their careers union offi-cials, standing alone, does not excuse Respondent's refus-al to comply with the collective-bargaining agreement.C. Refusalto Process Grievances1.FactsOn 30 September 1985 employee Clarence Crarnton,who was the Union's president, suffered an injury thatprevented him from working. At the time of the hearing,Cramton had not yet returned to work. Due to Cram-ton's injury, the Union's,vice president, Darell Ihnen, as-sumed the duties of president as authorized by 202 of theUnion's constitution and laws governing local unions.5The Union did not formally notify Respondent thatIhnen had become its acting president. Ihnen remainedacting president through the remainder of 1985 and up tothe day of the hearing in this case.On assuming the acting presidency in October 1985,Ihnen carried out the usual duties of that office at Re-spondent's plant. Ihnen joined with Respondent's plantsuperintendent,Gordon Lovell, in signing overtime listsand in considering job postings. Ihnen, as acting presi-dent, also attended meetings with management concern-ing reprimands for tardy employees and discussed withSuperintendent Lovell a proposal for penalizing habitualoffenders.Par.29.02 states.Vice-President29.02 TheVice-President shall assist the President in the dischargeof his or her duties,and shall perform the duties of the President inhis or her absence,death,incapacity or resignationfrom officeOn 27 March Ihnen and Steward Phil Tuley attemptedunsuccessfully to file five grievances at Respondent'splant with Foreman Jim Wold. Foreman Wold referredIhnen and Tuley to Superintendent Lovell, who refusedto accept their grievances because the Union's presidentwas not present.A memorandum from Superintendent Lovell, whichIhnen received on 27 March, gave as reason for Re-spondent's refusal to process the grievances "the failureof the Union to follow the Correct Grievance Procedure(as defined on page 2, Article III, item #2 of the UnionContract)."s In the second paragraph of his memoran-dum, Superintendent Lovell made clear the Respondent'srejection of Ihnen as "President of the Union" within themeaning of the contractual grievance procedure. He de-clared:KOLMAN DIVISION/ATHEY PRODUCTSCORPORATION will cooperate in a meeting be-tween the employees, Stewards, and Union Presi-dent as prescribed by the contract with the ShopSuperintendent and/or General Manager at a timeagreeable to all [sic] Concerned. Thank You.In June Respondent agreed to discuss the five griev-ances at the first step of the contractual grievance proce-dure. After the discussion, the parties had resolved threeof the five grievances. Respondent accepted the two re-maining and has answered them. The record ' did not dis-close further information on the processing of these twogrievances.On 16 April Acting President Ihnen and StewardGary Wossner attempted unsuccessfully to file a griev-ance regarding Respondent's unilateral changes in theemployees' health insurance coverage. SuperintendentLovell refused to accept the grievance. Lovell contendedthat under the contract, the Union's president was a nec-essary party to the filing of the grievance, and Ihnen, asvice president, did not qualify. The parties, have notprocessed this grievance.6 The portions of the contract to which Lovell referredare asfollows.ARTICLE III2.Any grievance whicharises shallbe processed through the fol-lowing procedure-a.Any dispute will be brought to the attention of the departmentalforeman by one of the grieved employees and the Steward and Presi-dent of the Union.b. If the dispute is not immediately settled satisfactorily by the de-partment foreman, the dispute will be reduced to writing and bebrought to the attention of the plant superintendent or plant managerby the Steward and President of the Union.c The superintendent or plant manager must give his answerwithin two (2) working days following the working day in whichthe grievance was brought to his attention.d. If the grievance is not satisfactorily settled in the second step, itshall be submitted to a committee composed of the plantsuperin-tendent, Company representative, the steward, the president and thebusiness agentof the Union,or someone representing him In theevent an amicable agreement shall not be reached between these fourpartieswithin three (3) working days after the submission of thegrievance to them,the grievance may be appealed to arbitration asprovided in Article IV. ATHEY PRODUCTS CORP.2072.Analysis and conclusionsThe General Counsel contends that Respondent unilat-erally altered the contractual grievance procedure whenit refused to process grievances that the Union presentedon 27 March and on 16 April. Respondent denies that itsresponse to the Union's attempts to process' grievanceson those occasions ran afoul of the Act. For the follow-ing reasons, I agree with the General Counsel's conten-tion.It is well settled that unilateral action by an employer,which substantially changes a contractual grievance pro-cedure, derogates the collective-bargaining representa-tive's status and thus violates Section 8(a)(5) and (1) ofthe Act.Motoresearch Co.,138 NLRB 1490, 1492 (1962).Here, Respondent attempted unilaterally to rewrite thecontractualgrievance procedure to bar the Union'sacting president from participation. Further, in its brief,Respondent sought unilaterally to amend that provisionfurther to require the Union to notify it of changes in theoffice, of president.As I read the contractual grievance- procedure, Re-spondent has no authority to challenge the incumbencyoff the Union's president for purposes of processing griev-ances. Thus, when Darrel Ihnen became acting presidentunder the Union's constitution and bylaws, Respondentwas obliged to treat him as "President of the Union" forpurposes of the contractual grievance procedure.Similarly, the collective-bargaining agreement did notpermit Respondent to insist on notice of Ihnen's actingpresidency as a 'condition precedent to its contractual ob-ligation to process grievances.In sum, I find that Respondent's refusal to processgrievances on the ground that Darrel Ihnen was not"President of the Union" was an attempt to make a uni-lateral and significant change in the contract's grievanceprocedure. I further find, therefore, that by this conduct,Respondent violated Sections 8(d) and 8(a)(5) of the Act.Ifind no merit in Respondent's further objection thatthe grievances that 'the Union presented on 27 Marchand 16 April were not in proper written form. I find thatRespondent waived this objection when it neglected toraise it either on 27 March or on 16 April or in Superin-tendent Lovell's memorandum. Instead, Respondent firstsuggested ' it at the hearing before me. Thus, I find thatthis objection was an afterthought that played no part inRespondent's unlawful conduct. In any event, I find thatall the grievances, which the Respondent presented onthose dates,were in written form ' as the contract, re-quired.priate' for` the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All productionandmaintenanceemployees em-ployed at its Sioux Falls, South Dakota, facility; ex-cluding inspectors, lab technicians,engineers,officeclerical employees, guards and supervisors as de-fined in the Act.4.By unilaterally, and without the Union's consent, re-pudiating the collective-bargaining agreement as it per-tains to group health insurance coverage, the grievanceprocedure, and the selection of an arbitrator, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I will recommend that it be or-dered to cease and desist from such conduct and takesuch affirmative action as I find necessary to remedy theeffects of the unfair labor practices and to effectuate thepolicies of the Act.Having found that Respondent unilaterally madechanges in its employees' group healthinsurance as an-nounced in its notice to employees dated 7 March 1986, Iwill order that Respondent, on the Union's request, re-scind the changes set forth in that announcement and re-imburse those employees who were required to pay de-ductiblemedical expenses, or other out-of-pocket ex-penses under those changes. Interest on all such reim-bursements will be computed in the manner prescribed inFlorida Steel Corp.,231NLRB 651 (1977).' Havingfound that Respondent has failed and refused to complywith the 1985 collective-bargaining agreement'sprovi-sion regarding selection of an arbitrator, I will order thatRespondent select an arbitrator in accordance with thatprovision.Further, having, found that Respondent hasfailed and refused to comply with the grievance proce-dure set forth in the 1988 collective-bargaining agree-ment, I will order that Respondent, on the Union's re-quest, comply with those provisions and process griev-ances with Acting President Darrel Ihnen, or any otherindividual, who the Union has designated as its presidentor acting president.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERCONCLUSIONS OF LAW1.The Respondent, Koffman Division of Athey Prod-ucts Corporation, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union, Allied Industrial Workers of America,Local No. 470, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.At all times material, the Union has been and con-tinues to be the exclusive representative of Respondent'semployees in the following bargaining unit found appro-The Respondent, Koffman Division of Athey ProductsCorporation, Sioux Falls, South Dakota, its officers,agents, successors, and assigns, shall1.Cease and desist from7 SeeOgle Protection Service,183 NLRB 682, 683 (1970);and see gener-allyIsis Plumbing Co.,138 NLRB 716 (1962)8 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules andRegulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall bedeemedwaived forallpur-poses. 208DECISIONS OF NATIONAL LABOR RELATIONS, BOARD(a)Refusingto bargain in good faith with Allied In-dustrialWorkers of America, Local No. 470, AFL-CIO,by: (1) repudiating and refusing to comply with the arbi-trator selection provision of its current collective-bar-gaining agreementwith Local 470; (2) failing and refus-ing to comply with the grievance procedure of its cur-rent collective-bargaining agreement with Local 470; and(3) unilaterally changing provisions of the group healthinsurance plancovering the employees who are repre-sented by Local 470 in the following unit appropriate forthe purposes of collective bargaining within themeaningof Section 9(b) of the Act:All production and maintenance employees em-ployed at Respondent's Sioux Falls, South Dakotafacility; excluding inspectors, lab technicians, engi-neers, office clerical employees, guards and supervi-sors as defined in the Act.(b)' In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Bargainin good faith with Local 470 by complyingwith the arbitrator selection provision and the grievanceprocedure provision of its 1985 collective-bargainingagreementwith Local 470.(b)At Local 470's request, rescind the unilateralchanges madein the group health program and whichwere announced in the notice to employees dated 7March 1986.(c)Reimburse employees for out-of-pocket paymentsand deductible health care costs that they were requiredto pay as a result of the unilateral changes in the grouphealth insurance program, as announced in the notice toemployees dated 7 March 1986, with interest.(d) Post at its place of business in Sioux Falls, SouthDakota, copies of the attached notice marked "Appen-dix."9Copies of the notice, on forms provided by theRegional Director for Region 18, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincludingall places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure'that the'notices are not altered, de-faced, or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply. For the purpose of deter-mining orsecuring compliance with this Order, theBoard orany of its duly authorized representatives mayobtaindiscovery from the Respondent, its officers,agents,,successors,or assigns,or any other person havingknowledge concerning any compliance matter, in themanner provided by the Federal Rules of Civil Proce-9 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-al LaborRelations Board" shallread "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "dure. Such discovery will be conducted under the super-vision of the United States court of appeals enforcingthisOrder that may be had on any matter reasonably re-lated to compliance with this Order, as enforced by thecourt.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to bargain in good faith withAllied IndustrialWorkers of America, Local 470, AFL-CIO, by: (a) Repudiating and refusing to comply withthe arbitrator selection provision of our current collec-tive-bargaining agreement with Local 470; (b) failing andrefusing to comply with the grievance procedure setforth in our current collective-bargaining agreement withLocal 470; and (c) unilaterally changing health insurancecoverage of our employees who are represented byLocal 470 in the following appropriate unit:All production and maintenance employees em-ployed at our Sioux Falls, South Dakota, facility;excluding inspectors, lab technicians, engineers,office clerical employees, guards and supervisors asdefined in the Act.WE WILL NOTin any like or related manner interferewith,restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section7 of the Act.WE WILL,at the request ofLocal 470,rescind the uni-lateral changes we made in the coverage or other termsand conditions of the group health insurance programcovering our employees in the collective-bargaining unit,and that we announced by a notice to employees dated 7March 1986.WE WILLComplywiththe arbitrator selection provi-sion of our current collective-bargaining agreement withLocal 470.WE WILL,on requestof Local 470,process grievancesin accordance with the grievance procedure set forth inour current collective-bargaining agreement.WE WILL make whole our employees for their ex-penses growing out of the unilateral changes we made inthe employees'group health insurance coverage by rais-ing the major medical deductible amount and the maxi- ATHEY PRODUCTS CORP.209mum out-of-pocket expense unilaterally in our announce-ment dated 7 March 1986,plus interest.KOLMAN DIVISION OF ATHEY PRODUCTSCORPORATION